Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 18, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153056(43)(44)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PLAZA TOWERS CONDOMINIUM                                                                                 Joan L. Larsen,
  ASSOCIATION,                                                                                                       Justices
           Plaintiff/Counter-Defendant
           -Appellee,
                                                                   SC: 153056
  v                                                                COA: 323937
                                                                   Kent CC: 2014-005123-CZ
  CITY OF GRAND RAPIDS,
             Defendant/Counter-Plaintiff
             -Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to extend the
  time for filing its reply and to exceed the page limitation of MCR 7.305(E) and 7.212(G)
  are GRANTED. The 17-page reply submitted on March 11, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 18, 2016
                                                                              Clerk